FILED
                            NOT FOR PUBLICATION
                                                                             JAN 22 2018
                     UNITED STATES COURT OF APPEALS                      MOLLY C. DWYER, CLERK
                                                                          U.S. COURT OF APPEALS


                            FOR THE NINTH CIRCUIT


MINEWORKERS’ PENSION SCHEME                      No.   16-16937
and BRITISH COAL STAFF
SUPERANNUATION SCHEME,                           D.C. No. 2:12-cv-00555-DGC

              Plaintiffs,
                                                 MEMORANDUM*
 v.

FIRST SOLAR INCORPORATED; et al.,

              Defendants-Appellees,

  v.

CLIFFORD TINDALL; et al.,

              Movants-Appellants.


                    Appeal from the United States District Court
                             for the District of Arizona
                    David G. Campbell, District Judge, Presiding

                            Submitted January 12, 2018**
                              San Francisco, California


       *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
       **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
Before: WALLACE, RAWLINSON, and WATFORD, Circuit Judges.

      Appellants appeal from the district court’s denial of permissive intervention.

The district court denied intervention on the basis that it “would be tantamount to

permitting [Appellants] to conduct discovery in aid of their demand futility

argument,” which the court had already declined to do twice. We review this

decision for an abuse of discretion. Beckman Indus., Inc. v. Int’l Ins. Co., 966 F.2d

470, 472 (9th Cir. 1992). We conclude that the district court did not abuse its

discretion, and therefore dismiss the appeal for lack of jurisdiction. Perry v.

Proposition 8 Official Proponents, 587 F.3d 947, 955 (9th Cir. 2009).

      The parties do not dispute that Appellants have met Rule 24(b)’s minimum

requirements for permissive intervention. Rather, they dispute whether the district

court could, nonetheless, exercise its discretion to deny intervention to prevent

Appellants from circumventing its prior rulings.

      “[P]ermissive intervention is committed to the broad discretion of the district

court.” United States v. $129,374 in U.S. Currency, 769 F.2d 583, 586 (9th Cir.

1985). Courts may consider various factors, such as the “nature and extent of the

intervenors’ interest, their standing to raise relevant legal issues, the legal position

they seek to advance, and its probable relation to the merits of the case.” Spangler

v. Pasadena City Bd. of Educ., 552 F.2d 1326, 1329 (9th Cir. 1977). We have held


                                            2
the denial of permissive intervention to avoid circumvention of a court’s prior

rulings meets this liberal standard. See $129,374 in U.S. Currency, 769 F.2d at 589

(holding the district court properly denied a motion to intervene where the putative

intervenor was seeking to “relitigate” district court’s prior factual findings). Our

sister circuits have reached similar conclusions. See U.S. Bank Nat. Ass’n v. State

Farm Fire & Cas. Co., 765 F.3d 867, 870 (8th Cir. 2014) (holding the district court

did not abuse its discretion by denying a motion to intervene as untimely because it

“was not required to permit [putative intervenor], at a later date, essentially to

circumvent the prior rulings by intervening in its own name”); AT&T Corp. v.

Sprint Corp., 407 F.3d 560, 562 (2d Cir. 2005) (holding the district court properly

denied plaintiff’s motion to intervene where it was “an attempt to circumvent the

close of discovery in his State Court Action”).

      Appellants’ argument that the district court failed to consider “any of the[]

factors” set forth in Spangler is wholly without merit. First, Spangler’s factors are

“nonexclusive.” Donnelly v. Glickman, 159 F.3d 405, 412 (9th Cir. 1998). Courts

are free to consider other factors in their analysis. See Estate of Dixon v.

Commissioner, 666 F.2d 386, 389 (9th Cir. 1982) (holding the tax court properly

denied intervention where it “might cause a ‘flood’ of motions for intervention”).

Second, the district court cited Spangler expressly and its factor of the “nature and


                                           3
extent of the intervenors’ interest.” The district court’s consideration of why

Appellants sought intervention bears precisely on this factor. This argument also

belies Appellants’ other argument that the district court should not have treated

them differently from the rest of the public. Appellants cannot both argue that the

district court erred by failing to consider their interest, while also arguing the court

should have ignored that same interest to treat them as any other member of the

public. Accordingly, the district court properly considered that Appellants’ motion

was “not a First Amendment inquiry from a generally interested citizen, but a clear

attempt to avoid the Court’s previous rulings.”

      Appellants try mightily to frame the denial here as turning on an erroneous

interpretation of law, thereby invoking the de novo standard of review. San Jose

Mercury News, Inc. v. U.S. Dist. Court, 187 F.3d 1096, 1103 (9th Cir. 1999)

(applying de novo review to the district court’s denial of permissive intervention

where “it premised its denial” on an erroneous interpretation of law). This

argument fails because the district court did not premise its denial on any error of

law. Contrary to Appellants’ assertion, Beckman does not stand for the proposition

that they are “entitled to intervene” for the purpose of unsealing documents.

Beckman held that a district court could use its discretion for this purpose, not that

it must do so. 966 F.2d at 473.


                                            4
      Appellants’ reliance on American Pipe is similarly misplaced. In American

Pipe, the district court erred by concluding that it had no discretion because

permissive intervention was barred as a matter of law. Am. Pipe & Constr. Co. v.

Utah, 414 U.S. 538, 560 (1974). The Supreme Court “merely directed that

discretion be exercised.” Id. at 560. But here, the district court never determined it

was without discretion to grant intervention; it simply declined to exercise it.

      Appellants’ assertion that the district court concluded they “were prohibited

from seeking additional facts to bolster demand-futility allegations” is also without

merit. To the contrary, the district court said that “while discovery is not available”

Appellants have “many avenues available to obtain information,” including the

availability of a books and records inspection under Delaware law.

      Lastly, Appellants make several arguments as to why the protective order

should be modified. We emphasize that “this is an appeal from a denial of

permissive intervention, not a challenge to a denial of a modification to the

Protective Order.” AT&T Corp., 407 F.3d at 561. “The question of whether a party

is allowed to intervene is distinct from the issue of whether the party’s motion to

unseal should be granted.” Flynt v. Lombardi, 782 F.3d 963, 967 n.3 (8th Cir.

2015); see also Empire Blue Cross & Blue Shield v. Janet Greeson’s A Place For

Us, Inc., 62 F.3d 1217, 1221 (9th Cir. 1995) (denying a motion to intervene for the


                                           5
purpose of modifying protective order without considering the merits of the

protective order). Because Appellants have not shown the district court abused its

discretion in denying intervention, we need not reach the merits of their arguments

about modifying the protective order.

       In sum, the district court did not abuse its broad discretion by denying

Appellants’ motion for permissive intervention. Because there was no abuse of

discretion, we dismiss the appeal for lack of jurisdiction. See Perry, 587 F.3d at

955.

       Appellants’ and Appellees’ unopposed requests for judicial notice are

granted.

       DISMISSED.




                                           6
                                                                      FILED
Mineworkers’ Pension Scheme v. First Solar Inc., Case No. 16-16937
                                                                       JAN 22 2018
Rawlinson, Circuit Judge, concurring:
                                                                 MOLLY C. DWYER, CLERK
                                                                     U.S. COURT OF APPEALS
     I concur in the result.